Citation Nr: 0006706	
Decision Date: 03/13/00    Archive Date: 03/17/00

DOCKET NO.  98-15 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1972.

This appeal arises from the April 1998 rating decision from 
the Newark, New Jersey Regional Office (RO) that denied the 
veteran's claim for individual unemployability.  A Notice of 
Disagreement was filed in June 1998 and a Statement of the 
Case was issued in June 1998.  A substantive appeal was filed 
in October 1998 with a request for a hearing before a Member 
of the Board in Washington, D.C.

On December 8, 1999, a hearing was held in Washington, D.C., 
before Iris S. Sherman, who is a member of the Board 
rendering the final determination in this claim and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102 (West Supp. 1999).


REMAND

Initially, the undersigned notes that the veteran has raised 
the issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
seizures; whether new and material evidence has been 
submitted to reopen a claim for service connection for 
seizures as secondary to service connected shell fragment 
wound of the head; and entitlement to service connection for 
seizures as secondary to service connected post traumatic 
stress disorder (PTSD).  The issues of service connection are 
inextricably intertwined with a claim for TDIU, therefore, 
the veteran's TDIU claim must be deferred pending the outcome 
of his service connection claims.  

The undersigned notes that at the Board hearing in December 
1999, the veteran indicated that VA physicians at the Lyons, 
New Jersey VA Medical Center, beginning in 1979, and at the 
East Orange, New Jersey, VA Medical Center, had told him that 
his seizure disorder was related to a service connected 
disability.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it is necessary 
to obtain the aforementioned medical records prior to a final 
decision in this case.  See Dunn v. West, 11 Vet. App. 462 
(1998); See also Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Those records should be obtained and associated with 
the claims folder.

Additionally, the veteran has indicated that he has had 
current treatment at the Wilkes Barre, Pennsylvania VA 
Medical Center.  Treatment records from this facility should 
additionally be requested.  VA has a duty to assist the 
veteran in the development of facts pertaining to this claim.  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

There is an indication in the record that the veteran has 
been in receipt of Social Security disability benefits since 
approximately 1979.  The VA must obtain a copy of the Social 
Security Administration (SSA) decision granting benefits to 
the appellant and the medical records upon which it was 
based.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The importance for appearing for the VA examinations ordered 
below is emphasized to the veteran.  VA regulations provide 
as follows:

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.
    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.
    (c) Running award.  (1) When a 
claimant fails to report for a 
reexamination and the issue is continuing 
entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under Sec. 3.951(b) 
of this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.
    (2) If there is no response within 60 
days, or if the evidence submitted does 
not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
    (3) If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred.  The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
    (4) If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in Sec. 3.105(h)(1) of this part.  
If a hearing is requested more than 30 
days after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination.  When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655 (1999).

Under the circumstances of this case, the Board finds that 
additional development is required.  Accordingly, the case is 
REMANDED to the RO for the following:

1.  As to the issues of whether new and 
material evidence has been submitted to 
reopen a claim for service connection for 
seizures; whether new and material 
evidence has been submitted to reopen a 
claim for service connection for seizures 
as secondary to service connected shell 
fragment wound of the head; and 
entitlement to service connection for 
seizures as secondary to service 
connected PTSD, the RO should obtain 
treatment records from the Lyons, New 
Jersey VAMC and the East Orange, New 
Jersey VAMC. 

2.  After completion of the 
abovementioned, the RO should consider 
the additional evidence submitted as to 
the claims of whether new and material 
evidence has been submitted to reopen a 
claim for service connection for 
seizures; whether new and material 
evidence has been submitted to reopen a 
claim for service connection for seizures 
as secondary to service connected shell 
fragment wound of the head; and 
entitlement to service connection for 
seizures as secondary to service 
connected PTSD.  Thereafter, if well 
grounded claims for service connection 
for seizures; for service connection for 
a seizures as secondary to service 
connected shell fragment wound of the 
head; and for service connection for 
seizures as secondary to service 
connected PTSD are submitted, the RO 
should undertake any required 
development.  The RO should issue a 
Supplemental Statement of the Case 
regarding these issues.  The veteran and 
his representative should be furnished 
with a copy of the Supplemental Statement 
of the Case, and they should be afforded 
a reasonable opportunity to respond.  

3.  Following completion of the 
foregoing, the RO should obtain the names 
and addresses of all medical care 
providers who have treated the veteran in 
recent years for his service connected 
disabilities, to include PTSD; bilateral 
plantar warts and calluses, status post 
exostosectomy left 5th metatarsal 
phalangeal head; and residuals of a shell 
fragment wound to the back of the head; 
as well as any other disabilities that 
may be recognized as service connected in 
the course of the development noted 
above.  After securing the necessary 
releases, the RO should obtain all 
records that have not already been 
obtained and associate them with the 
claims file.  The records requested 
should include those from the Wilkes 
Barre, Pennsylvania VAMC.  The veteran 
should also be requested to complete and 
submit an up-to-date employment 
statement.

4.  The RO should contact SSA and obtain 
legible copies of the decision that 
awarded disability benefits to the 
veteran and the medical records upon 
which it was based.  All records must be 
associated with the claims folder.

5.  Following completion of the above 
action, the veteran should be scheduled 
for a VA orthopedic and psychiatric 
examination to evaluate the effect of his 
service connected disabilities, as noted 
above, on his employment.  The RO should 
ensure that the notice of the examination 
is sent to the veteran's current address.  
All appropriate tests and/or studies 
should be conducted.  The claims folder 
and a copy of this remand must be made 
available to and be thoroughly reviewed 
by the examiner prior to the examination.

a.  The service-connected 
disabilities should be evaluated for 
the specific purpose of assessing 
the relative degree of industrial 
impairment, in light of the 
veteran's recorded medical, 
educational, and vocational history.  
The orthopedic examiner should 
indicate whether any type of manual 
labor can be accomplished by the 
veteran, and if so, the type should 
be indicated.

b.  Each examiner must express an 
opinion as to the degree of 
interference with ordinary 
activities, including the ability to 
obtain and maintain gainful 
employment, caused solely by the 
veteran's service-connected 
disabilities, as distinguished from 
his nonservice-connected 
disabilities without regard to the 
age of the veteran.

c.  The examiners must provide a 
complete rationale for all 
conclusions and opinions.  If the 
physicians disagree with any opinion 
of record, he/she should indicate 
the reasons therefor.

6.  After completion of the above 
development, the RO should readjudicate 
the veteran's TDIU claim.  If any benefit 
sought on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case.  This should include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for the scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



